260 Wis.2d 277 (2003)
2003 WI 27
659 N.W.2d 875
Gerald F. WEILAND and Carol Ann Weiland, Plaintiffs-Respondents,
v.
Daniel G. PAULIN and Joan E. Paulin, Defendants-Appellants.
No. 02-0826.
Supreme Court of Wisconsin.
Decided April 24, 2003.
The Court entered the following order on this date:
Upon consideration of the petition for review filed in this matter by Attorney Joseph J. Kroening challenging *278 that portion of the court of appeals' November 13, 2002 decision that, on the court's own motion, declared that the appeal Attorney Kroening filed on behalf of the defendants-appellants-petitioners, Daniel and Joan Paulin, was frivolous under Wis. Stat. § (Rule) 809.25(3)(c)2 and directed that costs and fees for the frivolous appeal be assessed solely against Attorney Kroening,
IT IS ORDERED the petition for review is granted and that part of the court of appeals' decision declaring the appeal to be frivolous is summarily reversed and the cause is remanded to the court of appeals with directions that: (1) the court of appeals shall give Attorney Kroening an opportunity to be heard regarding the frivolous appeal determination, and (2) the court of appeals shall then make specific findings to support any conclusion that the appeal is frivolous under Wis. Stat. § (Rule) 809.25(3)(c)2.